                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                              )
BYUNG HWA YOO, et al.,                        )
                                              )
                 Plaintiffs,                  )
                                              )
                 v.                           )       Civil Action No. 1:17-cv-0184 (KBJ)
                                              )
DISTRICT OF COLUMBIA,                         )
                                              )
                Defendant.                    )
                                              )

                   MEMORANDUM OPINION REGARDING
           REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE

         On January 29, 2017, plaintiffs Byung Hwa Yoo and Chang Choi (collectively,

“Plaintiffs”) commenced this action against the District of Columbia, to recover a total

of $94,739.05 in attorney fees and costs associated with an administrative proceeding

under the Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C. § 1400, et

seq. On January 31, 2017, the Court referred this matter to a magistrate judge for full

case management (see Minute Order of Jan. 31, 2017), and Plaintiffs thereafter filed the

requisite motion for attorney fees and costs (see Pls.’ Mot. for Attorney Fees and Costs,

ECF No. 9). Currently before this Court is the Report and Recommendation that the

assigned Magistrate Judge, Deborah A. Robinson, has filed with respect to Plaintiffs’

fee motion. (See Report & Recommendation (“R & R”), ECF No. 15.) 1

         Magistrate Judge Robinson determined the attorney fees, paralegal fees, and

costs that Plaintiffs incurred in litigating the underlying administrative proceeding.

With respect to attorney fees, Magistrate Judge Robinson recommended that this Court


1
    The Report and Recommendation is attached hereto as Appendix A.
award Plaintiff attorney fees “at their attorney’s applicable Laffey billing rate for the

number of hours claimed[,]” for a total of $89,346.40 (id. at 14; see also id. at 4), as

well as paralegal fees in the amount of $154, which likewise represents the number of

paralegal hours claimed “at the applicable Laffey billing rate” (id. at 15; see also id. at

5). The Report and Recommendation further suggests that Plaintiffs be awarded

$1320.15 in costs, including $70.20 for mileage (130 miles at $0.54 per mile instead of

the requested $0.54 per mile), $30 for parking, $78.60 for postage, and $ $1,141.35 for

copying (all the pages requested at $0.15 per page instead of the requested $0.25 per

page). 2 (See id. at 4, 15–16.)

        The Report and Recommendation also advised the parties that they “may file

written objections to this report and recommendation[,]” and warned that, “[i]n the

absence of timely objections, further review of issues addressed may be deemed

waived.” (Id. at 17.) See also Gov’t of Rwanda v. Johnson, 409 F.3d 368, 376 (D.C. Cir.

2005) (“[O]bjections to magistrate rulings are forfeited absent timely challenge in the

district court[.]”). Magistrate Judge Robinson further informed the parties that any

objections must “specifically identify the portions of the findings and recommendations

to which objection is made and the basis of each objection.” (R & R at 17.) To date,

no such objections have been filed.

        This Court finds that Magistrate Judge Robinson has thoroughly considered the

issues raised in this action, and, given that neither party has filed an objection, it will




2
  With respect to the allowable mileage costs, Magistrate Judge Robinson explained that “[j]udges of
this Court previously have awarded mileage costs at the federal government’s mileage rate set forth by
the General Services Administration” rather than the D.C. Superior Court rate that Plaintiffs requested.
(R&R at 15.) She further found that “Plaintiffs’ claimed copying costs of $.025 per page . . . is in
excess of the customary rate” of $0.15 per page.


                                                   2
ADOPT the attached Report and Recommendation’s findings and conclusions in their

entirety. Thus, as set forth in the accompanying Order, Plaintiffs’ motion for attorney

fees and costs will be GRANTED IN PART, and they will be awarded $89,346.40 in

attorney fees; paralegal fees in the amount of $154; and $1320.15 in costs. 3



DATE: January 7, 2019                                    Ketanji Brown Jackson
                                                         KETANJI BROWN JACKSON
                                                         United States District Judge




3
 Plaintiffs’ motion for costs is granted only in part, insofar as the Court agrees with Magistrate Judge
Robinson’s reasoning regarding the costs allowed.


                                                    3
                                             APPENDIX A



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


BYUNG HWA YOO, et al.

               Plaintiffs,
                                                              Civil Action No. 17-00184
       v.                                                             KBJ/DAR

DISTRICT OF COLUMBIA,

               Defendant.



                             REPORT AND RECOMMENDATION



       Plaintiffs Byung Hwa Yoo and Chang Choi bring this action against Defendant, the District

of Columbia, to recover a total of $94,739.05 in attorney’s fees and costs associated with an

administrative proceeding conducted pursuant to the Individuals with Disabilities Act (“IDEA”),

20 U.S.C. § 1400, et seq. Complaint (ECF No. 1) at ¶ 5. Pending for consideration by the

undersigned is Plaintiffs’ Motion for Attorney[’s] Fees and Costs (“Plaintiffs’ Motion”) (ECF No.

9). Upon consideration of Plaintiffs’ motion, the memoranda in support thereof and in opposition

thereto (ECF Nos. 9-3, 10, 11, 13, 14), the exhibits offered by the parties and the entire record

herein, the undersigned will recommend that Plaintiffs’ motion be granted in part.



  I.   Background

       Plaintiffs are the parents of W.C., a resident of the District of Columbia eligible for special

education and related services. See Hearing Officer’s Determination (“HOD”) (ECF 9-4) at 6. On

April 27, 2016, Plaintiffs filed an administrative due process complaint against District of
Yoo, et al. v. District of Columbia            APPENDIX A



Columbia Public Schools (“DCPS”), in which they sought “reimbursement from Respondent

District of Columbia Public Schools (DCPS) for [W.C.’s] enrollment at [Nonpublic School] for

the 2015-2016 school year[,]” and other relief for “alleged denials of a free and appropriate

education (FAPE) to [W.C.] since the 2010-2011 school year.” Id. at 1–2. The following issues

were presented:

                  I. Whether DCPS denied [W.C.] a FAPE by failing to develop an
                  appropriate IEP for [W.C.] at the IEP meetings held in February
                  2014, November 2014, December 2014 and June 2015 in that:

                           a. At each of the above IEP meetings, the IEP teams failed
                           to discuss, determine and indicate on [W.C.’s] IEPs what
                           was the appropriate Least Restrictive Environment for
                           [W.C.] and the type of placement [W.C.] needed along the
                           continuum of alternative placements;

                           b. DCPS denied [W.C.] a FAPE by delegating the placement
                           and Least Restrictive Environment determination/decision
                           to a DCPS team that did not include Petitioners and
                           individuals knowledgeable about [W.C.];

                           c. The IEP teams failed to include Applied Behavior
                           Analysis (ABA) on any of the above IEPs;

                           d. The IEPs did not include the services of a one-on-one
                           dedicated aide.

                  II. Whether DCPS denied [W.C.] a FAPE by failing to offer [W.C.]
                  placement in a program that could provide [W.C.] with a FAPE;

                  III. Whether DCPS denied [W.C.] a FAPE for the last two years by
                  failing to issue Prior Written Notices informing the Petitioners of
                  the placement for the [W.C.] in an appropriate program and
                  describing what options had been considered, thereby depriving
                  Petitioners of the ability to meaningfully participate and make
                  meaningful decisions concerning [W.C.’s] education;

                  IV. Whether DCPS denied [W.C.] a FAPE since the 2014-2015
                  school year by requiring Petitioners to fund the services of a one-
                  on-one aide to assist [W.C.] at school;

                                                 ***

                                                   2
Yoo, et al. v. District of Columbia                APPENDIX A



                  VI. Whether DCPS denied [W.C.] a FAPE by failing to convene an
                  IEP/MDT meeting to review and revise [W.C.’s] IEP based on the
                  new information contained in the May 2015 [Independent
                  Educational Evaluation] neuropsychological evaluation report;

                  VII. Whether DCPS denied [W.C.] a FAPE by failing to conduct a
                  functional behavioral assessment (FBA) and develop a behavior
                  intervention plan after repeated requests from Petitioners to do so,
                  beginning over two years ago;

                  VIII. Whether DCPS denied [W.C.] a FAPE by failing to provide
                  ABA Therapy services to [W.C.] and include it on his IEPs;

                  IX. Whether DCPS denied [W.C.] a FAPE by failing to develop a
                  safety plan after being on notice for several years that [W.C.] had
                  aggressive behaviors and was injurious to himself and others;

                  X. Whether DCPS denied [W.C.] a FAPE by failing to: a) inform
                  Petitioners of the availability of ESY programs; b) ensure that
                  [W.C.’s] IEP team discussed and determined [W.C.’s] need for
                  [Extended School Year (“ESY”)] services and c) offered [W.C.] an
                  appropriate placement in an ESY program during the summers of
                  2011, 2012, 2013, 2014 and 2015 and

                  XI. Whether DCPS denied [W.C.] a FAPE by failing to conduct an
                  assistive technology (AT) evaluation of [W.C.] beginning more than
                  two years ago.

HOD at 4–5.

         As relief, Plaintiffs requested that the Hearing Officer order DCPS to (1) “reimburse

[Plaintiffs] for [W.C.’s] enrollment, transportation and related expenses to attend Nonpublic

School for the 2015-2016 school year”; (2) “reimburse Petitioners for their expenses to provide a

one-on-one aide for [W.C.] at City Elementary School[,]” and (3) “reimburse Petitioners for the

cost of summer programs they provided for [W.C.].” HOD at 5. 1 Finally, Plaintiffs sought an

award of compensatory education “for the denials of [a] FAPE alleged in the complaint.” Id.




1
 Plaintiffs withdrew an issue designated “V[,]” and a request for prospective placement and other services for the
2016–2017 school year. Id. at 4, 5.

                                                        3
Yoo, et al. v. District of Columbia           APPENDIX A



         The Hearing Officer concluded that Petitioners “were justified in unilaterally placing

[W.C.] in a private school for the 2015-2016 school year and that the equities weigh in favor of

reimbursement.” HOD at 47; see also id. at 48 (“the parents’ private placement of [W.C.] at

Nonpublic School . . . was proper under the IDEA.”) Additionally, the Hearing Officer ordered

that DCPS reimburse Plaintiffs for their costs of hiring a graduate student to provide W.C. with

in-school support during the 2014–2015 school year. Id. at 49. The Hearing Officer denied

without prejudice Plaintiffs’ request for compensatory education for the failure of DCPS to provide

a dedicated aide beginning November 2014 through the end of the 2014–2015 school year. Id. at

50.

         Plaintiffs then commenced the instant action, requesting a total of $94,739.05 in attorney’s

fees and costs—$89,500.40 in fees and $5,238.65 in costs—incurred during the underlying

administrative proceedings. Plaintiffs’ Motion at 1. Plaintiffs submit that they were the prevailing

parties in the administrative proceeding, and that Defendant now is liable for the fees and costs

reasonably incurred. Plaintiffs’ Memorandum of Points and Authorities in Support of Plaintiffs

Motion for Attorney[’s] Fees (“Plaintiffs’ Memorandum”) (ECF No. 9-3) at 1. Plaintiffs further

submit that an award of attorney’s fees at their attorney’s and paralegal’s applicable Laffey billing

rate is warranted by both the complexity of the underlying administrative proceedings, see id at

10–13, and the “lengthy period of time that lapses between prevailing at the administrative hearing

and actually getting paid[,]” see id. at 15–16.



 II.     The Parties’ Contentions

         Plaintiffs’ request represents attorney’s fees in the amount of $89,346.40, for 157.30 hours,

at their attorney’s claimed Laffey billing rate of $568 per hour, and paralegal fees in the amount of



                                                   4
Yoo, et al. v. District of Columbia           APPENDIX A



$154.00 for the services of Mery Williams at the claimed paralegal Laffey billing rate of $154 per

hour for 1.0 hour. See Plaintiffs’ Invoice (ECF No. 9-6). Of the total hours billed by Plaintiffs’

attorney, 11.1 hours are attributed to the attorney’s travel time. Id. Additionally, the invoice filed

by Plaintiffs includes mileage costs billed at a rate of $0.58 cents per mile for a total of $75.40,

parking costs of $30, postage costs of $78.60, and copying costs billed at a rate of $0.25 cents per

page for a total of $1,902.25. Id. at 15–16

         Plaintiffs aver that they were the prevailing parties, the underlying administrative

proceedings involved complex IDEA litigation, and the requested amount of attorney’s fees is

reasonable. See generally Plaintiffs’ Memorandum. Plaintiffs further aver that both the number

of hours and the hourly rate claimed by their attorney and paralegal are reasonable, as their attorney

has submitted evidence related to the billing practices, skill, experience, and reputation of herself

and the paralegal, and the prevailing market rates in the community. Id. at 2–3, 14; see

also Plaintiffs’ Invoice; Affidavit of Elizabeth T. Jester Esq. (ECF No. 9-2). As additional

evidence, Plaintiffs filed a total of four verified statements of practitioners specializing in IDEA

litigation (ECF Nos. 9-12, 9-13, 9-14 and 9-15), a 2015 National Law Journal Billing Survey (ECF

No. 9-10) and a 2013 National Law Journal Billing Survey (ECF No. 9-11), as evidence that the

billing rates requested by Plaintiffs’ attorney are “a reflection of market rates in the District of

Columbia for IDEA special education litigation at both the administrative level and the federal

court level.” Id. at 4–8. Last, Plaintiffs filed the USAO Attorney’s Fee Matrix – 2015-2017 (ECF

No. 9-7) and a Statement of Interest of the United States (ECF No. 9-16), as evidence that the

billing rates requested by Plaintiffs’ attorney “track those rates which are reflected in the USAO

Laffey Matrix” and are “appropriate in the instant case.” Id. at 5–6, 8.




                                                  5
Yoo, et al. v. District of Columbia                  APPENDIX A



         Defendant, in its opposition to Plaintiffs motion, contends that the proposed hourly rates

of Plaintiffs’ attorney are unreasonable and unsupported by evidence, and that Plaintiffs’ attorney

has invoiced for items that are not reimbursable under the IDEA. Defendant’s Opposition to

Plaintiffs’ Motion for Attorney’s Fees (ECF No. 10) at 1. Defendant makes no reference to

Plaintiffs’ status as prevailing parties, or to the reasonableness of the number of hours claimed by

Plaintiffs, seemingly conceding both issues. See generally Defendant’s Memorandum of Points

and Authorities in Support of Defendant’s Opposition to Plaintiffs’ Motion for Attorney’s Fees

(“Defendant’s Opposition”) (ECF No. 10). Instead, Defendant asks that (1) the award of attorney’s

and paralegal’s fees be reduced to a billing rate of no more than “75% of the USAO Matrix rate[,]”

see id. at 16–19; (2) travel time be reduced to no more than one-half of the reduced rate, see id. at

20–21; (3) the mileage reimbursement request be denied, see id. at 21–22; and (4) copying and

faxing costs be reduced “to the customary rate of $0.15 cents per page[,] see id. at 22. 2

         Defendant submits that none of the evidence offered by Plaintiffs aids the court in the

determination of a reasonable rate, or “provide[s] the requisite facts linking IDEA administrative

proceedings to complex federal litigation.” Defendant’s Opposition at 11. Defendant further

submits that “Plaintiff[s] offer[] no credible reference as to the reasonable market rate for a

paralegal engaged in IDEA administrative proceedings.” Id. at 19. Defendant states that it

nonetheless “is willing to accept” a rate of 75% of the Laffey Matrix rate for Plaintiffs’ paralegal.

Id. 3



2
  Defendant’s assertion that Plaintiffs “billed an excessive amount” for faxing is misplaced: no faxing costs appear on
the invoice. See id. See generally Plaintiffs’ Invoice. Accordingly, the undersigned omits any further discussion
herein of the authorities applicable to reductions with respect to the argument that the award of costs be reduced to
account for Plaintiffs billing of faxing costs at “an excessive amount.
3
 Absent from Defendant’s opposition is any suggestion that any award should be reduced to account for Plaintiffs’
degree of success on their claims. Accordingly, the undersigned omits any further discussion herein of the authorities


                                                          6
Yoo, et al. v. District of Columbia                   APPENDIX A



          Plaintiffs, in their reply, submit that Defendant has failed to rebut Plaintiffs’ showing that

the claimed rates are reasonable. See generally Plaintiffs’ Reply to Defendant’s Opposition to

Plaintiffs’ Motion for Attorney[’s] Fees and Costs (ECF No. 11).

          Plaintiffs then supplemented their motion by the submission of four additional declarations

and verified statements of practitioners specializing in IDEA litigation as further evidence of their

attorney’s hourly billing rate and the prevailing market rate. See Plaintiffs’ Supplement to

Plaintiffs’ Motion for Attorney[’s] Fees and Costs (ECF No. 13).

          In response to Plaintiffs’ supplemental memorandum, Defendant asserts that the

declarations do not overcome Plaintiffs’ deficient effort to establish that the claimed Laffey billing

rate is the prevailing market rate for IDEA litigation. See generally Defendant’s Response to

Plaintiffs’ Supplement to Their Motion for Attorney[’s] Fees and Costs (ECF No. 14).



III.      Applicable Standards of Review

       A. Determination of a Reasonable Billing Rate

          In actions for attorneys’ fees that are brought pursuant to the IDEA, “the court, in its

discretion, may award reasonable attorneys’ fees as part of the costs” to the prevailing party. 20

U.S.C. § 1415(i)(3)(B)(i). The settled protocol for the evaluation of a request for an award of fees

in this context requires that a court first determine “whether the party seeking attorney’s fees is the

prevailing party,” and if so, then evaluate whether the requested fees are reasonable. E.g., Dobbins

v. District of Columbia, Civil Action No. 16-01789, 2017 WL 4417591 (D.D.C. Sept. 29, 2017);

Wood v. District of Columbia, 72 F. Supp. 3d 13, 18 (D.D.C. 2014) (citing Staton v. District of



applicable to reductions to account for a plaintiff’s limited or partial success, and whether there is any basis for such
an adjustment here.


                                                           7
Yoo, et al. v. District of Columbia                 APPENDIX A



Columbia, Civil Action No. 13-00773, 2014 WL 2700894, at *3 (D.D.C. June 11, 2014), adopted

by 2014 WL 2959017 (D.D.C. July 2, 2014)); Douglas v. District of Columbia, 67 F. Supp. 3d 36,

39–41 (D.D.C. 2014).

         The common mechanism for the determination of a reasonable award of fees generally is

“the number of hours reasonably expended” multiplied by a reasonable hourly rate. E.g., Dobbins,

2017 WL 4417591, at *3; Wood, 72 F. Supp. 3d at 18 (citing Hensley v. Eckerhart, 461 U.S. 424,

433 (1983)). The party requesting fees bears the burden of demonstrating the reasonableness of

the hours expended, and “may satisfy this burden by submitting an invoice that is sufficiently

detailed to permit the District Court to make an independent determination whether or not the

hours claimed are justified.” Wood, 72 F. Supp. 3d at 18 (citing Hensley, 461 U.S. at 433).

         The party requesting fees “also bears the burden of establishing the reasonableness of the

hourly rate sought,” and in doing so, “must submit evidence on at least three fronts: the attorneys’

billing practices; the attorneys’ skill, experience, and reputation; and the prevailing market rates

in the relevant community.” Dobbins, 2017 WL 4417591, at *3. If the party requesting fees

satisfies its burden, “there is a presumption that the number of hours billed and the hourly rates are

reasonable,” and “the burden then shifts to the [opposing party] to rebut” this presumption. Id.

(citations and internal quotation marks omitted).

         In this jurisdiction, the Laffey Matrix serves as the commonly accepted benchmark for

determining the prevailing market rates for attorneys’ fees in complex federal court litigation. See

Eley v. District of Columbia, 793 F.3d 97, 100 (D.C. Cir. 2015). 4 As a fee applicant “should also



4
 The Laffey matrix is “a schedule of charges based on years of experience developed in Laffey v. Northwest Airlines,
Inc., 572 F. Supp. 354 (D.D.C. 1983), rev’d on other grounds, 746 F.2d 4 (D.C. Cir. 1984), cert. denied, 472 U.S.
1021 [105 S.Ct. 3488, 3489, 87 L.Ed.2d 622] [ ](1985).” Covington v. Dist. of Columbia, 57 F.3d 1101, 1105 (D.C.
Cir. 1995) (footnote omitted). The Civil Division of the United States Attorney's Office for the District of Columbia
maintains and updates a Laffey matrix, available at https://www.justice.gov/usao-dc/file/796471/download.


                                                         8
Yoo, et al. v. District of Columbia                APPENDIX A



submit evidence, including affidavits, regarding her counsel’s general billing practices, skill,

experience and reputation[,]” Dobbins, 2017 WL 4417591, at *3 (citations and internal quotation

marks and alterations omitted), “[t]he prevailing market rate provides merely a starting point for

determining the reasonableness of a billing rate[.]” Id.

         There is no consensus among the judges of this Court with respect to whether an attorney’s

Laffey rate, or alternatively, a percentage of that rate, is a “reasonable” rate in the context of actions

brought pursuant to the IDEA. See, e.g., McNeil v. District of Columbia, 233 F. Supp. 3d 150,

154–55 (D.D.C. 2017) (noting that “[the judges of this Court] are split and do not agree on a

consistent rate for either IDEA litigation or subsequent fee proceedings.”) (citing Kelsey v. District

of Columbia, 219 F. Supp. 3d 197, 205 (D.D.C. 2016)). One judge of this Court has noted that

IDEA cases “take a variety of litigation paths” and cannot be dismissed as “categorically routine

or simple.” Sweatt v. District of Columbia, 82 F. Supp. 3d 454, 459 (D.D.C. 2015) (internal

quotation marks omitted). 5

         Consistent with this view, some judges of this Court “have rejected the suggestion that

IDEA administrative litigation is categorically less complex than other forms of litigation, and

reaffirmed that IDEA cases are sufficiently complex to allow application of the Laffey Matrix.”

Sweatt, 82 F. Supp. 3d at 459 (alterations omitted). This view also is predicated upon the rationale

that “[s]ince an attorney’s total fee award is determined by multiplying the number of hours

expended by the hourly rate, reducing the Laffey rates to reflect the brevity of the case improperly

accounts for the length of the proceedings twice”; thus, “[t]he complexity of the case is accounted




5
  By way of illustration, the court observed that “IDEA cases require ‘testimony from education experts regarding
whether a student has been denied a free and public education,’ and plaintiffs’ counsel must ‘understand the
bureaucratic workings of [DCPS] and become conversant with a wide range of disabling cognitive, emotional, and
language-based disorders and the corresponding therapeutic and educational approaches.’” Sweatt, 82 F. Supp. 3d at
460 (citations omitted).

                                                        9
Yoo, et al. v. District of Columbia                   APPENDIX A



for by the number of hours expended and should not be accounted for by a blunt reduction of rates

before applying the rates to the number of hours expended.” Id. at 460; see also Dobbins, 2017

WL 4417591, at *3.

         Other judges of this Court, characterizing IDEA actions as other than “complex federal

litigation,” apply a rate equivalent to a percentage of the Laffey rate. E.g., Lee v. District of

Columbia, Civil Action No. 15-01802, 2018 WL 400754 (D.D.C. Jan. 12, 2018) (finding that the

plaintiff failed to establish that IDEA litigation qualified as complex federal litigation, and

awarding attorneys’ fees at 75% of the attorneys’ applicable Laffey rates); Cox v. District of

Columbia, 264 F. Supp. 3d 131 (D.D.C. 2017) (finding that underlying IDEA administrative

proceedings were not sufficiently complex to warrant an award of fees at the attorney’s full Laffey

rate, and awarding fees at 75% of the attorney’s Laffey rate).

         As this Circuit recently has observed, “[t]he IDEA provides no further guidance for

determining an appropriate fee award.” Eley, 793 F.3d at 100. While the Circuit thus far has

declined to categorically decide “whether IDEA litigation is in fact sufficiently ‘complex’ to use

[some version of the Laffey Matrix][,]” it has criticized the mechanical application of the

proposition “that IDEA cases, as a subset of civil rights litigation, fail to qualify as ‘complex’

federal litigation.” Id. In a concurring opinion, a member of the Eley panel wrote that “I would

simply add that, in my view, the United States Attorney’s Office Laffey matrix is appropriate for

IDEA cases.” Id. at 105 (Kavanaugh, J., concurring). 6




6
  In December 2016, a different panel of the Circuit affirmed a District Court judge’s exercise of discretion to award
fees to an IDEA prevailing party at 75% of counsel’s Laffey rates. See Reed v. District of Columbia, 843 F.3d 517,
522, 524–25 (D.C. Cir. 2016). However, as that panel of the Circuit neither overturned Eley, nor held that IDEA
litigation, categorically, is not complex federal litigation, the undersigned concludes that Reed is limited to its facts.

                                                           10
Yoo, et al. v. District of Columbia          APPENDIX A



    B. Allowable Costs

         Costs in addition to attorneys’ fees may be included as part of the award to a prevailing

party. See, e.g., Daniels v. District of Columbia, Civil Action No. 14-00665, 2017 WL 1154948,

at *4 (D.D.C. Mar. 27, 2017). In this jurisdiction, costs incurred for copying, faxing, and postage

are customarily included in such awards. Id.; see also McClam v. District of Columbia, 808 F.

Supp. 2d 184, 190–91 (D.D.C. 2011) (citations omitted). An attorney’s travel time also may be

included as part of an award of costs, although, generally at a rate of no more than half of the

attorney’s reasonable billing rate. See, e.g., James v. District of Columbia, Civil Action No. 14-

02147, 2018 WL 1461899, at *12 (D.D.C. Mar. 23, 2018) (citing Bucher v. District of Columbia,

777 F. Supp. 2d 69, 77 (D.D.C. 2011) (“In this circuit, travel time generally is compensated at no

more than half the attorney’s appropriate hourly rate.” (internal quotation marks omitted))).

Mileage charges may be included in awards pursuant to IDEA, if such charges are routinely billed

by an attorney to her client. Daniels, 2017 WL 1154948 *4 (citation omitted). Finally, parking

costs are allowable in fee awards in IDEA cases. DeLa Cruz v. District of Columbia, 82 F. Supp.

3d 199, 210 (D.D.C. 2015) (finding that $18.00 charge for parking “should be reimbursed at

cost[.]”).




    C. Fees of a Paralegal

         The fees of paralegals may be included in an award to a prevailing party in an IDEA action.

See 20 U.S.C. § 1415(i)(3)(B); see also McAllister v. District of Columbia, 21 F. Supp. 3d 94,

105–06 (D.D.C. 2014) (awarding to a prevailing party in an IDEA action fees for the work of

paralegals who performed “substantive legal work for which a lawyer is responsible.”) (citations




                                                 11
Yoo, et al. v. District of Columbia            APPENDIX A



omitted). As a prerequisite to such an award, the movant must offer evidence with respect to the

paralegal’s experience and education. McAllister, 21 F. Supp. 3d at 105–06.

         It is settled that the fees billed for clerical tasks are not compensable. “Tasks that are

clerical in nature cannot be included in attorneys’ fees awards.” Beckwith v. District of Columbia,

254 F. Supp. 3d 1, 5 (D.D.C. 2017) (offering the filing of documents, the scheduling of meetings,

and copying and faxing documents as examples of non-compensable tasks); see also DL v. District

of Columbia, 267 F. Supp. 3d 55, 78 (D.D.C. 2017) (“tasks such as copying and scanning are

traditionally considered non-compensable clerical work”).




IV.      Discussion

      A. Plaintiffs’ Attorney’s Reasonable Billing Rate

         As Defendant does not dispute the number of hours claimed, the sole issue to be determined

is Plaintiffs’ attorney’s reasonable billing rate. The undersigned has awarded fees at the applicable

Laffey rates, and, incorporating herein the rationale previously articulated, does so here. See, e.g.,

Daniels, 2017 WL 1154948, at *5.               The undersigned knows of no reason warranting

reconsideration of this determination.

         Plaintiffs, having satisfied their burden of production, the burden thus “shifts to the District

to ‘provide specific contrary evidence tending to show that a lower rate would be appropriate.’”

Wimbish v. District of Columbia, Civil Action Nos. 15-01429, 15-02182, 2017 WL 1743497, at

*4 (D.D.C. May 3, 2017) (citation and internal quotation marks omitted). The undersigned finds

that Defendant has failed to carry such burden, indeed, the undersigned previously has found the

bare claim that 75% of the Laffey rate is warranted to be insufficient. See, e.g., Daniels, 2017 WL

1154948, at *6 (“[T]he undersigned has rejected the proposition that an award of fees to a

                                                   12
Yoo, et al. v. District of Columbia                 APPENDIX A



prevailing party in an IDEA action must be confined to a rate of no more than three-quarters of the

applicable Laffey Matrix rates[.]”); see also Wimbish, 2017 WL 1743497, at *4 (The District’s

citation [exclusively] to . . . cases fails to meet its rebuttal burden of putting on ‘equally specific

countervailing evidence.’”) (citation omitted).

         The undersigned again will apply the rationale articulated in Dobbins and the authorities

cited therein: an attorney’s applicable Laffey billing rate generally must be treated as reasonable

where—as here—the fee application is accompanied by evidence of the attorney’s skill, experience

and reputation, and the prevailing market rates in this community. 7 As the Circuit has not had

occasion to resolve the divergent approaches of the judges of the District Court to the

determination of a reasonable billing rate, the undersigned has no occasion to reconsider the

undersigned’s analysis. In any event, the undersigned finds that Defendant has failed “to ‘provide

specific contrary evidence tending to show that a lower rate would be appropriate.’” Dobbins,

2017 WL 4417591, at *4 (citing Wimbish, 2017 WL 1743497, at *4) (citation and internal

quotation marks omitted).             Instead Defendant—with little explanation—claims that the

declarations and affidavits Plaintiffs offer as evidence “do not assist the Court in determining a

reasonable hourly rate[,]” Defendant’s Opposition at 11–12, and that “[t]here is simply no evidence

that USAO Matrix rates should apply to IDEA administrative proceedings[,]” id. at 12. 8

         To the extent Defendant offers evidence at all, such submission is confined to a “Statement

of Interest of the United States[,]” (ECF No. 10-1) filed with respect to litigation in an unrelated



7
 Absent from Defendant’s opposition is any suggestion that Plaintiffs’ attorney has failed to offer evidence regarding
her skill, experience and reputation.
8
 The undersigned finds Defendant’s argument that “the funds [used to pay attorneys’ fees to prevailing parties in
IDEA actions] would be better spent on the children the IDEA exists to protect[,] id. at 12, effectively invites the
undersigned to entirely disregard the fee-shifting statue altogether. To the extent which DCPS advocates for such a
course, such advocacy should be directed to Congress, and not to the undersigned.


                                                         13
Yoo, et al. v. District of Columbia           APPENDIX A



civil action. The United States is not a party to the instant action, and the statement is devoid of

any relevance to the instant action. The undersigned regards the statement, read in context, as an

opinion regarding best practices for the formulation of hourly rate matrices. For all of these

reasons, the undersigned finds the statement of little probative value.

    Thus, the undersigned will recommend that Plaintiffs be awarded attorney’s fees at their

attorney’s applicable Laffey billing rate for the number of hours claimed.



    B. Paralegal’s Reasonable Billing Rate

         Defendant, in like manner, does not dispute the number of hours claimed for the work of a

paralegal, Mery Williams; thus the sole issue to be determined is the paralegal’s reasonable billing

rate. The undersigned finds that Plaintiffs have carried their burden in justifying the requested rate

for the services Ms. Williams provided on the instant case. Plaintiffs have provided sufficient

information detailing her experience and education, stating that she “has formal paralegal training

and over eighteen years of experience as a full-time paralegal” and performed “work delegated to

her” by Plaintiffs’ attorney under attorney supervision. See Plaintiffs’ Memorandum at 14; see

also Affidavit of Elizabeth T. Jester, Esq. at ¶ 14.

         Defendant offers little explanation for its opposition to the claimed rate of Ms. Williams,

stating generally that Plaintiffs “failed to support ‘rates prevailing in the community in which the

action or proceeding arose for the kind and quality of services furnished[.]’” Defendant’s

Opposition at 19. Accordingly, the undersigned finds the paralegal’s billing rate is the applicable

Laffey billing rate claimed, see, e.g., Green v. District of Columbia, 102 F. Supp. 3d 15, 22–23

(D.D.C. 2015) (finding the requested Laffey paralegal billing rate warranted when paralegal had




                                                  14
Yoo, et al. v. District of Columbia                   APPENDIX A



19 years of experience), and will recommend that Plaintiffs be awarded the fees of the paralegal

at the applicable Laffey billing rate for the number of hours claimed.



    C. Allowable Costs

         1) Travel Time

         Plaintiffs seek reimbursement for their attorney’s travel time. The undersigned has

determined that the applicable Laffey billing rate for Plaintiffs’ attorney is reasonable; thus no

further discussion of the rate is warranted here. Defendant argues that Plaintiffs’ attorney “billed

travel time at her full hourly rate; double the amount that is allowable by case law.” Defendant’s

Opposition at 20. However, Defendant’s argument is misplaced as Plaintiffs’ attorney invoiced

travel time at one-half her applicable Laffey billing rate, see Plaintiffs’ Invoice at 4, 7–10, 12, for

a total of 11.1 hours. Consistent with the settled authority in this District, see, e.g., James, 2018

WL 1461899, at *12, the undersigned will recommend that Plaintiffs’ attorney’s travel time be

awarded at the amount claimed.



         2) Mileage and Parking Costs

         Plaintiffs claim mileage costs at a rate of $0.58 cents per mile, which is “the rate paid by

[the] D.C. Superior Court.” Plaintiffs’ Memorandum at 14. Judges of this Court previously have

awarded mileage costs at the federal government’s mileage rate set forth by the General Services

Administration (“GSA”). E.g., Cox, 264 F. Supp. 3d at 152. 9 The undersigned will recommend


9
 Defendant questions whether “the government is responsible for subsidizing her travel from her office in Great Falls,
Virginia, which is considerably outside of the jurisdiction in which she practices[.]” Defendant’s Opposition at 22.
Defendant cites no authority in support of its apparent contention that the location of the office of Plaintiff’s attorney
should preclude an award of the travel time as a cost. The undersigned knows of no authority for such a proposition,
and indeed, Defendant cites none. More germane to this discussion, however, is the rejection of this contention in an
action in which the same attorney was awarded travel costs. Id. (“The District’s argument does not hold water. Great


                                                           15
Yoo, et al. v. District of Columbia                APPENDIX A



that mileage costs be awarded in accordance with the 2016 GSA mileage rate for privately owned

automobiles. 10

         Plaintiffs also claim as costs a total of $30 for parking in the District of Columbia on the

dates of the administrative due process hearing. Defendant offers no authority for the proposition

that the cost claimed is excessive, or otherwise not one appropriately borne by Defendant. The

undersigned, consistent with the settled authority, see, e.g., DeLa Cruz, 82 F. Supp. 3d at 210, will

recommend that this cost be included in the award to Plaintiffs.



         3) Postage and Copying Costs

         The undersigned finds that the costs Plaintiffs claimed for postage are reasonable and

generally included as part of the award to a prevailing party in IDEA litigation in this District. See,

e.g., Daniels, 2017 WL 1154948, at *4 (finding postage costs are customarily included in fee

awards). However, Plaintiffs’ claimed copying costs of $0.25 cents per page for 7,609 pages

totaling $1,902.25 is in excess of the customary rate. See James, 2018 WL 1461899, at *12 (citing

Cox, 264 F. Supp. 3d at 150) (finding reasonable costs are normally included in the fee award and

awarding copying costs at a rate of $0.15 cents per page); see also McClam, 808 F. Supp. 2d at

190–91 (concluding that $0.25 cents per page was excessive). Accordingly, the undersigned will

recommend that Plaintiffs’ attorney’s postage costs be awarded in full, and the claimed copying

costs be reduced to $0.15 cents per page.




Falls is a suburb of Washington D.C., somewhere entirely reasonable for an attorney representing a client in the
District of Columbia to live and work.”).
10
   Plaintiffs’ attorney invoiced mileage costs during 2016. See Plaintiffs’ Invoice at 15–16. The GSA determines
and updates the federal government’s mileage rate annually, available at http://www.gsa.gov/portal/content/103969.

                                                       16
Yoo, et al. v. District of Columbia            APPENDIX A



 V.      Conclusion

         On basis of the full extent of the foregoing findings, it is, this 6th day of August, 2018,

         RECOMMENDED that Plaintiffs’ Motion for Attorney[’s] Fees (ECF No. 9) be

GRANTED IN PART and that

         (1) except with respect to the attorney’s travel time, fees be awarded for the number of

hours claimed at the attorney’s applicable Laffey billing rate;

         (2) the attorney’s claimed travel time be awarded at one-half of her applicable Laffey billing

rate;

         (3) fees of the paralegal be awarded for the number of hours claimed at the paralegal’s

applicable Laffey billing rate;

         (4) the claimed mileage costs be awarded in accordance with the 2016 GSA mileage rate

for privately owned automobiles;

         (5) the claimed parking and postage costs be awarded in full, and

         (6) the claimed costs for copying be reduced to a rate of $0.15 cents per page.




                                                                DEBORAH A. ROBINSON
                                                                United States Magistrate Judge



       Within fourteen days, either side may file written objections to this report and
recommendation. The objections shall specifically identify the portions of the findings and
recommendations to which objection is made and the basis of each objection. In the absence
of timely objections, further review of issues addressed may be deemed waived.




                                                   17
